Citation Nr: 1716310	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-23 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 22, 2015.

2.  Entitlement to special monthly compensation (SMC) based on aid and attendance based on housebound status.

3.  Entitlement to 38 U.S.C.A. § 1151 compensation for spastic colon due to a perforation caused by the New York Department of Veterans Affairs Medical Center (VAMC). 

4.  Entitlement to service connection for skin cancer, to include the left hand, right ear, and left eye. 

5.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, prior to March 1, 2013, a rating in excess of 30 percent from March 1, 2013, to September 22, 2015, and an evaluation in excess of 40 percent thereafter.

6.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, prior to March 1, 2013, a rating in excess of 30 percent from March 1, 2013, to September 22, 2015, and an evaluation in excess of 40 percent thereafter.

7.  Entitlement to service connection for left ear hearing loss. 

8.  Entitlement to a compensable rating for right ear hearing loss.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for malaria.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to December 1966 and from January 1968 to March 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a November 2015 statement, the Veteran requested a Board hearing.  In June 2016, the RO sent the Veteran a letter informing him of the date, time, and location of his Board hearing.  The Veteran failed to report for his hearing and has not requested another hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2017, the Board sent the Veteran a letter to clarify whether he wished to withdraw his appeal.  The letter also informed him that additional evidence had been received was not previously considered by the AOJ.  The Veteran was given 45 days from February 22, 2017, to respond to the Board's letter.  The letter indicated that if the Veteran did not respond within the allotted time period, his appeal would be remanded for review by the AOJ for consideration of evidence received after the most recent supplemental statement of the case.  The Veteran did not respond to the letter.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder records of the Veteran's VA treatment since January 8, 2016.

2.  Readjudicate the issues on appeal in light of all the additional evidence added to the record.  

3.  If any of the benefits sought on appeal are denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




